 
 
Exhibit 10.2
 
NON-QUALIFIED STOCK OPTION NOTICE
 




Eamonn O’Hare
[INTENTIONALLY OMITTED]






This Option Notice (the “Notice”) dated as of September 16, 2009 (the “Grant
Date”) is being sent to you by Virgin Media Inc. (including any successor
company, the “Company”).  As you are presently serving as an employee of Virgin
Media Inc. or one of its subsidiary corporations, in recognition of your
services and pursuant to the Virgin Media Inc. 2006 Stock Incentive Plan (the
“Plan”) the Company has granted you the Option provided for in this Notice (the
“Option”). The Option is subject to the terms and conditions set forth in the
Plan, which is incorporated herein by reference, and defined terms used but not
defined in this Notice shall have the meaning set forth in the Plan.
 
1.  Grant of Option.  The Company hereby irrevocably grants to you, as of the
Grant Date, an option to purchase up to 390,000 shares of the Company’s Common
Stock at a price of $12.86 per share (the “Option”).  The Option is not intended
to qualify as an incentive stock option under U.S. tax laws and it is not
intended to qualify as an approved option under U.K. tax laws.
 
2.  Vesting.  The Option shall vest as follows:


i.  
As to 78,000 shares if performance conditions established by the Chief Executive
Officer of the Company and the Compensation Committee have been met and you have
remained continuously employed by the Company from the Grant Date through the
first anniversary of the commencement of your full-time employment with the
Company (the “Tranche 1 Vesting Date”);

 
ii.  
As to 78,000 shares if performance conditions established by the Chief Executive
Officer of the Company and the Compensation Committee have been met and you have
remained continuously employed by the Company from the Grant Date through the
second anniversary of the commencement of your full-time employment with the
Company (the “Tranche 2 Vesting Date”);



iii.  
As to 78,000 shares if performance conditions established by the Chief Executive
Officer of the Company and the Compensation Committee have been met and you have
remained continuously employed by the Company from the Grant Date through the
third anniversary of the commencement of your full-time employment with the
Company (the “Tranche 3 Vesting Date”);



iv.  
As to 78,000 shares if performance conditions established by the Chief Executive
Officer of the Company and the Compensation Committee have been met and you have
remained continuously employed by the Company from the date Grant Date through
the fourth anniversary of the commencement of your full-time employment with the
Company (the “Tranche 4 Vesting Date”); and



v.  
As to 78,000 shares if performance conditions established by the Chief Executive
Officer of the Company and the Compensation Committee have been met and you have
remained continuously employed by the Company from the Grant Date through the
fifth anniversary of the commencement of your full-time employment with the
Company (the “Tranche 5 Vesting Date” and, together with the Tranche 1 Vesting
Date, the Tranche 2 Vesting Date, the Tranche 3 Vesting Date, the Tranche 4
Vesting Date, the “Vesting Dates”).



The Option shall vest on the applicable Vesting Date based on the satisfaction
of the relevant performance conditions for the applicable tranche, and the
Option shall be forfeited if the Compensation Committee determines that such
performance conditions have not been met.
 
In no event shall the date of such determination occur later than the end of the
fiscal year immediately following the fiscal year to which the performance
conditions relate. The date of determination is expected to occur by April 30 of
each year following the Vesting Date, but extenuating or other circumstances may
apply which may result in an extended date.


3.  Acceleration Event.  In the event you are subject to a termination of
employment by the Company without Cause or you terminate your employment for
Good Reason in either case within twelve (12) months following an Acceleration
Event, the Option shall vest and become exercisable as to all of the shares
subject to the Option.  For purposes of this Section 3, Good Reason shall mean a
termination of your employment by you following the occurrence of any of the
following events without your consent: (i) a material breach by the Company of
any of the covenants in the employment agreement between you and Virgin Media
Limited dated as of September 16, 2009 (the “Employment Agreement”), (ii) any
material reduction in your base salary under Section 7.1 of the Employment
Agreement, or (iii) any material and adverse change in your position, title or
status or any change in your job duties, authority or responsibilities to those
of lesser status.  You shall give the Company ten (10) days notice of your
intention to terminate your employment for Good Reason (as defined in (i)
through (iii) above) has occurred, and such notice shall describe the facts and
circumstances in support of such claim in reasonable detail.  The Company shall
have ten (10) days thereafter to cure such facts and circumstances if possible.


4.  Exercise Period.   The Option shall be exercisable as to any or all the
shares as to which the option has become exercisable for a period of 10 years
from the date of grant.  Notwithstanding anything in Section 3 to the contrary,
this Option shall stop vesting immediately upon the termination of your
employment and your right to exercise the option, to the extent vested, shall
terminate on the earlier of the following dates: (a) three months after your
termination other than for Cause; (b) one year after your termination resulting
from your retirement, disability or death; (c) the date on which your employment
is terminated for Cause; or (d) September 15, 2019.
 
5.  Condition to Exercise.  The Option may not be exercised in any circumstances
unless and until the Company is satisfied that, other than as provided for in
Section 4: (a) you are at the time of exercise an employee of the Company, a
Subsidiary Company, Parent Company or Affiliated Entity; and (b) you have
remained continuously so employed since the Grant Date.
 
6. Manner of Exercise.  The Option may be exercised by delivery to the Company
of a written notice signed by the person entitled to exercise the Option,
specifying the number of shares which such person wishes to purchase, together
with a certified bank cheque or cash (or such other manner of payment as
permitted by the Plan) for the aggregate option price for that number of shares
and any required withholding (including a payment sufficient to indemnify the
Company or any subsidiary of the Company in full against any and all liability
to account for any tax, employee’s National Insurance contributions, or duty
payable and arising by reason of the exercise of the Option).
 
7.  Transferability.  Neither the Option nor any interest in the Option may be
transferred other than by will or the laws of descent or distribution.



 
VIRGIN MEDIA INC.
 
 
 
 
 
By:
 /s/ Neil Berkett  
Name:
Neil Berkett
 
Title:
Chief Executive Officer